DETAILED ACTION
1.	The applicant’s amendment filed 05/20/2021 was received. Claims 1-9 were cancelled. Claims 10-18 are new.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 05/10/2021

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-9 are withdrawn per cancellation of claims 1-9.

5.	Support for these amendments can be found in the instant application original claims 1-9.

Reasons for Allowance
6.	Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 10 recites “A painting and drying booth comprising: 

at least one surface-mounted luminaire disposed inside a housing in one of said plurality of walls, said at least one surface-mounted luminaire comprising: 
a frame having a box body that defines a compartment with a front opening facing the interior defined by said plurality of walls; 
an electromagnetic radiation source disposed in the compartment of the box 2 body; 
a mobile screen connected to said frame so as to enclosed the front opening of the compartment; and 
at least one actuation device connected to said frame and to said mobile screen so as to move said mobile screen relative to said frame, wherein said frame has a plate shape that surrounds the front opening of the compartment, wherein said at least one actuation device has an articulated parallelogram configuration so as to move said mobile screen with a roto-translation movement such that said mobile screen always resides in a common plane, said at least one actuation device comprising a motorized actuation pin and a pair of levers, each of the pair of levers having a first end connected to said frame and a second end connected to said mobile screen, one of said pair of levers being prismatically coupled to the motorized actuation pin, wherein said mobile screen moves between a closing position engaged against said frame and an opening position translated adjacent the front opening but not covering the front opening, the motorized actuation pin being rotatable so as to move said mobile screen between the closing position and the opening position.” 
 as in the context of independent claim 10. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 18 recites “A surface-mounted luminaire for a painting and drying booth, the surface-mounted luminaire comprising: 
a frame having a box body defining an interior with a front opening; 
an electromagnetic radiation source disposed in the interior of the box body; 

at least one actuation device connected to said frame and to said mobile screen in order to move said mobile screen with respect to said frame, wherein said at least one actuation device has an articulated parallelogram configuration so as to move said mobile screen with a roto-translation movement such that said mobile screen always resides in a common plane, said at least one actuation device comprising a motorized actuation pin and a pair of levers, each of the pair of levers having a first end connected to said frame and a second end connected to said mobile screen, one of said pair of levers being prismatically coupled to the motorized actuation pin, wherein said motorized screen moves between a closing position engaged against said frame and an opening position translated adjacent the front opening but not covering the front opening, the motorized actuation pin being rotatable so as to move said mobile screen between the closing position and the opening position.” The closest prior arts of record Devolder et al. (BE 1013673 A6), Marazzi (EP 1635110 A2) & Williams et al (US 2007/0274083 A1), do not teach nor suggest “at least one actuation device connected to said frame and to said mobile screen in order to move said mobile screen with respect to said frame, wherein said at least one actuation device has an articulated parallelogram configuration so as to move said mobile screen with a roto-translation movement such that said mobile screen always resides in a common plane, said at least one actuation device comprising a motorized actuation pin and a pair of levers, each of the pair of levers having a first end connected to said frame and a second end connected to said mobile screen, one of said pair of levers being prismatically coupled  as in the context of independent claim 18. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717